In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00026-CR



         BRYAN KEITH ROBERTS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 45160-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
        Court reporter Grelyn Freeman recorded the trial proceedings in appellate cause number

06-16-00026-CR, styled Bryan Keith Roberts v. The State of Texas, trial court cause number

45160-A, on appeal from the 188th Judicial District Court of Gregg County, Texas. The reporter’s

record was originally due in this matter on June 23, 2016, and that due date was incorporated into

a scheduling order issued by this Court on April 26, 2016. In that order, we cautioned Freeman

that “only truly extraordinary circumstances will justify further extensions of time” in any of the

matters subject to the order. Freeman has filed a motion for extension of time seeking an additional

thirty days in which to complete the record in this case based on an estimated record length of

1,700 pages. Because the record in this case was previously subject to our April 26 scheduling

order, we deny the requested extension.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we overrule Freeman’s request for an extension of the filing deadline and order

her to file the reporter’s record in cause number 06-16-00026-CR, styled, Bryan Keith Roberts v.

The State of Texas, trial court cause number 45160-A, on appeal from the 188th Judicial District




                                                 2
Court of Gregg County, Texas, to be received by this Court no later than the close of business on

Monday, July 25, 2016.

       If the reporter’s record is not received by July 25, we warn Freeman that we may begin

contempt proceedings and order her to demonstrate why she should not be held in contempt of this

Court for failing to obey its order.

       IT IS SO ORDERED.



                                            BY THE COURT


Date: June 23, 2016




                                               3